DETAILED ACTION
This action is in response to the amendment filed on August 24, 2022. Claims 1-7 are pending. Claims 1,3, and 6 have been amended and claim 8 has been withdrawn. Of such, claims 1-7 represent a method directed to privacy preserving deep learning utilizing blockchain.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-11, filed  on August 24, 2022, with respect to the rejections of claims 1-8 in view of Kocisis, Prasad, and Xu have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Lester and Koral in further view of Chang et al. (US 20140208419).
Claim Objections
The objection to the disclosure for informalities with regards to claims 1 and 6 are withdrawn in light of the amendments to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (NPL: On-Device Federated Learning via Blockchain and its Latency Analysis), hereinafter referred to as Kim, in view of Dinh et al. (NPL: Untangling Blockchain: A Data Processing View of Blockchain Systems), hereinafter referred to as Ding, in further view of Mansouri et al. (NPL: Learning from Failures: Secure and Fault-Tolerant Aggregation for Federated Learning). 
	Regarding Claim 1, Kim discloses:
A method for constructing an auditable and privacy-preserving collaborative deep learning platform based on a blockchain-empowered incentive mechanism (In the Abstract, Kim discloses “we propose a block-chained federated learning (BlockFL) architecture, where mobile devices’ local learning model updates are exchanged and verified by leveraging blockchain.”), comprising: constructing a task execution flow model based on a blockchain technology; uploading sharing parameters by participants according to the task execution flow model; encapsulating the uploaded sharing parameters into blocks, and linking the blocks to form a blockchain, or obtaining the updated sharing parameters from the blockchain; processing the uploaded sharing parameters based on the task execution flow model; encapsulating the updated sharing parameters into blocks, and linking the blocks to form the blockchain to gain a reward; acquiring the sharing parameters that are updated from the blockchain (On page 1, Kim discloses “(1) Each device in BlockFL computes and uploads the local model update to its associated miner in the blockchain network, while in return receiving the data reward proportional to the number of its data samples from the miner.(2) Miners exchange and verify all the local model updates, and then run the Proof-of-Work (PoW) [7]. (3) Once a miner completes the PoW, it generates a block where the verified local model updates are recorded, and receives the mining reward from the blockchain network. (4) Finally, the generated block storing the aggregate local model updates is added to a blockchain, also known as distributed ledger, and is downloaded by the devices. Each device computes the global model update from the freshest block, which is an input of the next local model update.”); building a parameter sharing platform for parameter sharing of the collaborative deep learning scenarios; wherein the parameter sharing platform is(See Kim Figure B, Page 1); wherein uploading sharing parameters by participants according to the task execution flow model comprises: and then transmitting, by the model trainer, the encrypted training  parameters as the sharing parameters to the blockchain layer through a transmission interface; wherein parameter sharing information of the model trainer is recorded in the blockchain layer (On page 3, Kim discloses “The device Di uniformly randomly associates with the miner Mi; if M=D, then Mi is selected from M\Di. The device uploads the local model updates and the corresponding local computation time to the associated miner.”); after the sharing parameters are uploaded to the blockchain, miners read the encrypted sharing parameters through the transmission interface for calculating and updating the sharing parameters in the blockchain (On page 3, Kim discloses “Block generation: Each miner starts running the PoW until either it finds the nonce or it receives a generated block from another miner. Block propagation: Denoting as Moˆ ∈ M the miner who first finds the nonce. Its candidate block is generated as a new block that is broadcasted to all miners. In order to avoid forking, an acknowledgement (ACK) signal is transmitted when each miner detects no forking event. Each miner waits until receiving all miners’ ACK signals”); after the sharing parameters are updated, the model trainer obtains the updated sharing parameters from the blockchain through the transmission interface to train the model repeatedly with the updated sharing parameters (On page 3, Kim discloses “Global model download: The device Di downloads the generated block from its associated miner. Global model update: The device Di locally computes the global model update in (3) by using the aggregate local model updates stored in the generated block”), 
	However, Kim does not explicitly disclose the use of the Corda blockchain. 
	Dinh discloses:
encapsulating blockchain task interfaces for deep learning parameter sharing scenarios based on an open-source blockchain platform Corda, wherein an intelligent state content is agreed by multiple nodes throughout a network (On page 9, Dinh discloses “Corda’s consensus protocol is executed by a set of trusted parties called notaries which check if a given transaction has been executed before.”);
	One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kim’s approach by utilizing Dinh’s approach of selecting a Corda blockchain as the motivation would be the use of Corda allows for more powerful scripts than Bitcoin scripts. The blockchain allows for an enhanced verification process and contract security (See Ding page 10).
	However, Kim does not explicitly disclose the use of encryption with respect to the training parameters. 
	Mansouri discloses:
encrypting training parameters for training a model,  at the encryption layer by a model trainer as one of the participants (On page 5, Mansouri discloses “The online phase is composed of two communication rounds. In the first communication round, (i.e., Encryption step), the clients protect their inputs and sends them to the aggregator.”), wherein encrypting training parameters comprises: encrypting partial data of the training parameters using the Paillier encryption algorithm (On page 10, Mansouri discloses “For instance, BatchCrypt proposes an efficient encoding technique to quantize the machine learning parameters before encrypting them with the Paillier”); wherein participants are allowed to encrypt private training parameters when using a common public key (On page 8, Mansouri discloses “Our approach supports the use of the same encryption keys for all federated learning rounds.”), and the updated sharing parameters are decrypted when shared key pieces respective to the public key's private key are combined from all the participants (On page 3, Mansouri discloses “This allows an aggregator holding the sum of the user keys to decrypt the aggregate of the messages.”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kim’s approach by utilizing Mansouri’s approach of utilizing encryption when sending the training parameters as the motivation would to ensure privacy of all training parameters using encryption and decryption, specifically Paillier encryption is beneficial and more efficient than traditional methods (See Mansouri Abstract).
Regarding Claim 2, the combination of Kim, Dinh, and Mansouri disclose:
The method of claim 1, wherein the step of encapsulating the blockchain task interfaces for the deep learning parameter sharing scenarios based on the open-source blockchain platform Corda comprises: i) evaluating existing blockchain platforms in terms of throughput, storage capacity, the number of nodes, and whether the existing blockchain platforms support a smart contract (On page 4, Kim discloses “we numerically evaluate the proposed blockFL’s average learning completion latency” and further discloses “Fig. 3 shows the impact of block generation rate λ on the BlockFL’s average learning completion latency.”);
However, Kim does not explicitly disclose the use of the Corda blockchain. 
	Dinh discloses:
and ii) selecting a platform with preferred parameters as the blockchain platform; and encapsulating general-purpose interfaces to support uploading, updating and acquisition of the sharing parameters of deep learning parameter sharing (On page 11, Dinh discloses “The interface contains operations for deploying the smart contract application, invoking it by sending a transaction, and for querying the blockchain states”)
	One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kim’s approach by utilizing Dinh’s approach of selecting a Corda blockchain as the motivation would be the use of Corda allows for more powerful scripts than Bitcoin scripts. The blockchain allows for an enhanced verification process and contract security (See Ding page 10).
	Regarding Claim 3, the combination of Kim, Dinh, and Mansouri disclose:
The method of claim 1, wherein the task execution flow model comprises: Param Upload Flow, comprising: user identity, administrator identity, wherein an output of the Param Upload Flow is a transaction that contains a parameter update state, and is shared by an administrator and the participants, and corresponding information is not available for other users; the participants who behave dishonestly during the operation are identified in the smart contract and corresponding amount of deposit is forfeited (On page 2, Kim discloses “As a side effect of the reward system, some untruthful devices may deceive the miners by inflating their actual sample sizes used for the local model dates or by generating arbitrary local model updates without conducting local learning computation. Miners verify truthful local updates before storing the local model updates in their candidate blocks.”); Updated Param Flow, comprising: miner identity as an updater, administrator identity, and updated encrypted sharing parameters; wherein once results of the sharing parameters updated by miners are verified, the updated sharing parameters are continuously stored in the blockchain, and the miner gains corresponding rewards (On page 3, Kim discloses “Block generation: Each miner starts running the PoW until either it finds the nonce or it receives a generated block from another miner. Block propagation: Denoting as Moˆ ∈ M the miner who first finds the nonce. Its candidate block is generated as a new block that is broadcasted to all miners. In order to avoid forking, an acknowledgement (ACK) signal is transmitted when each miner detects no forking event. Each miner waits until receiving all miners’ ACK signals”); and Download Param Flow by which participants with permission obtain the updated sharing parameters. However, Kim does not explicitly disclose the use of the Corda blockchain and the notification functionality (On page 1, Kim discloses “Each device computes the global model update from the freshest block, which is an input of the next local model update.”). 
	Dinh discloses:
Updated Param Return Flow for sending parameter update notifications to participants with permission after miner nodes update the sharing parameters (On page 9, Dinh discloses “Every node subscribes to the same Kafka stream and therefore is notified of new transactions in the same order as they are published”);
	One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kim’s approach by utilizing Dinh’s approach of selecting a Corda blockchain as the motivation would be the use of Corda allows for more powerful scripts than Bitcoin scripts. The blockchain allows for an enhanced verification process and contract security (See Ding page 10).
However, Kim does not explicitly disclose the use of encryption and decryption with respect to the training parameters. 
	Mansouri discloses:
encrypted parameter values and the amount of deposit against malicious users (On page 5, Mansouri discloses “The online phase is composed of two communication rounds. In the first communication round, (i.e., Encryption step), the clients protect their inputs and sends them to the aggregator.”); Decrypt Share Flow, comprising: user identity, administrator identity, shared key pieces that are agreed in advance to assist the decryption, the amount of the deposit for guaranteeing credit (On page 5, Mansouri discloses “Later in the Key Setup step, each client uses the key agreement and the clients’ public keys to agree on mutual channel keys 𝑐𝑢,𝑣 and to compute its TJL key”), and an identifier of the administrator; wherein the participants each own a part of the shared key pieces; when all the shared key pieces from the participants are collected, the participants use the shared key pieces to call a decryption method in the encryption layer to decrypt the updated sharing parameters, so that the sharing parameters required for the next training is obtained (On page 3, Mansouri discloses “This allows an aggregator holding the sum of the user keys to decrypt the aggregate of the messages.”);
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kim’s approach by utilizing Mansouri’s approach of utilizing encryption when sending the training parameters as the motivation would to ensure privacy of all training parameters using encryption and decryption, specifically Paillier encryption is beneficial and more efficient than traditional methods (See Mansouri Abstract).
	Regarding Claim 4, The combination of Kim, Dinh, and Mansouri disclose:
The method of claim 3, and transactions generated after the flows run form a block which is encapsulated and linked into the blockchain; wherein the sharing parameters from the interfaces are trained immediately, and the interfaces are integrated by the users to automate the entire process without manual confirmation (On page 3, Kim discloses “Using the one-epoch latency expression in (4), we aim at deriving the optimal block generation rate λ ∗ that minimizes the device Do’s `-th epoch latency averaged over the PoW process.”).
However, Kim does not explicitly disclose the use of the Corda blockchain and smart contracts. 
	Dinh discloses:
wherein the task execution flow model comprises five flow types of external encapsulation interfaces through which sharing parameters are uploaded or downloaded by the users and are updated by the miners (On page 11, Dinh discloses “The interface contains operations for deploying the smart contract application, invoking it by sending a transaction, and for querying the blockchain states”)
	One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kim’s approach by utilizing Dinh’s approach of selecting a Corda blockchain as the motivation would be the use of Corda allows for more powerful scripts than Bitcoin scripts. The blockchain allows for an enhanced verification process and contract security (See Ding page 10).
	Regarding Claim 5, The combination of Kim, Dinh, and Mansouri disclose the limitations with respect to claim 1.
However, Kim does not explicitly disclose the use of encryption and decryption with respect to the training parameters. 
	Mansouri discloses:
wherein, in the encryption layer, participants encrypt the training parameters using the Paillier encryption algorithm, and decrypt the updated encrypted sharing parameters into original parameter forms (On page 10, Mansouri discloses “For instance, BatchCrypt proposes an efficient encoding technique to quantize the machine learning parameters before encrypting them with the Paillier. See section 3.5 Authentication Encryption.”); 
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kim’s approach by utilizing Mansouri’s approach of utilizing encryption when sending the training parameters as the motivation would to ensure privacy of all training parameters using encryption and decryption, specifically Paillier encryption is beneficial and more efficient than traditional methods (See Mansouri Abstract).
However, Kim does not explicitly disclose the use of the Corda blockchain and smart contracts. 
	Dinh discloses:
meanwhile, the encryption layer further provides static interfaces for miners to update the sharing parameters, and employers are allowed to call the interfaces to update the sharing parameters and gain rewards in the blockchain (On page 11, Dinh discloses “The interface contains operations for deploying the smart contract application, invoking it by sending a transaction, and for querying the blockchain states”)
	One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kim’s approach by utilizing Dinh’s approach of selecting a Corda blockchain as the motivation would be the use of Corda allows for more powerful scripts than Bitcoin scripts. The blockchain allows for an enhanced verification process and contract security (See Ding page 10).
	Regarding Claim 6, The combination of Kim, Dinh, and Mansouri disclose the limitations with respect to claim 1.
However, Kim does not explicitly disclose the use of the Corda blockchain and smart contracts. 
	Dinh discloses:
wherein, in blockchain layer, Corda is selected as the blockchain platform and used to build and release a new generation of distributed applications CorDapps, and the processing flows are allowed to be written programmatically; users send requests to call each flow in the blockchain layer through a Remote Procedure Call (RPC interface) (On page 12, Dinh discloses “For Ethereum and Parity, both queries can be implemented via JSON-RPC APIs that return transaction details and account balances at a specific block.”), and a transaction is created during the execution of the flow, and an old state is consumed and a new state is constructed; after filling of the information, the identities of the participants are confirmed by signatures of the participants, and then a validity of the transaction is verified through the contract; if confirmed, the information is written into the blockchain layer, and the blockchain ensures a consistency of the information stored by all nodes based on a consensus mechanism provided by the Corda (On page 4, Dinh discloses “All blockchains have built-in smart contracts that implement their transaction logics. In crypto-currencies, for example, the built-in smart contract first verifies transaction inputs by checking their signatures. Next, it verifies that the balance of the output addresses matches that of the inputs. Finally, it applies changes to the states. In the rest of the paper we do not refer to such built-in logics as smart contracts. ”).
	One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kim’s approach by utilizing Dinh’s approach of selecting a Corda blockchain as the motivation would be the use of Corda allows for more powerful scripts than Bitcoin scripts. The blockchain allows for an enhanced verification process and contract security (See Ding page 10).
Regarding Claim 7, The combination of Kim, Dinh, and Mansouri disclose:
The method of claim 1, wherein, and the new parameters obtained directly participate in the training of the training algorithm layer (On page 1, Kim discloses “Each device computes the global model update from the freshest block, which is an input of the next local model update.”). 
However, Kim does not explicitly disclose the use of encryption and decryption with respect to the training parameters. 
	Mansouri discloses:
the training algorithm layer acquires the updated encrypted sharing parameters in the blockchain layer, and then decrypts the updated encrypted sharing parameters through the encryption layer (On page 10, Mansouri discloses “For instance, BatchCrypt proposes an efficient encoding technique to quantize the machine learning parameters before encrypting them with the Paillier. See section 3.5 Authentication Encryption.”), 
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Kim’s approach by utilizing Mansouri’s approach of utilizing encryption when sending the training parameters as the motivation would to ensure privacy of all training parameters using encryption and decryption, specifically Paillier encryption is beneficial and more efficient than traditional methods (See Mansouri Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gu et al (US Publication Number 2020/0082270) discloses a deep learning model in a trusted execution environment that receives encrypted training datasets. 
Zhang et al (US Publication Number 20200202038) discloses a system and method for training a deep learning model using secured private data and a public blockchain. 
Xiao et al (CN 111091467) discloses a learning based system based on a blockchain to train a deep learning model. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492